Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument

	Applicant’s amendments to the specification and claims have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed February 18th, 2022. Applicant’s amendments to claims 1 and 9, as described on pages 7-11 have been deemed sufficient to overcome the previous drawing objection and 35 USC § 102 art rejections through the addition of the “a high definition (HD) map system that is distinct from the set of perception sensors and that is configured to maintain HD map data having details at least as precise as lane lines of a roadway;” as supported by the specification paragraph [0022]. However, as they change the scope of the claim, new art rejections for claims 1 and 9have been added below. All other rejections under 35 USC § 103 have additionally been maintained and are included below, along with response to arguments presented. 

	Applicant argues that the cited art of Konrardy and Wang is not relevant to the present application and therefore is improper to combine, while failing to teach some of the limitations. However, examiner disagrees. Konrardy discloses a system for routing of an autonomous vehicle during situations consisting of an emergency such as changes in road conditions, vehicle conditions, operator conditions, and environmental conditions which involves temporarily acceptable wrong way driving behaviors (Konrardy abstract, col. 49-50 lines 39-2, col. 51 lines 13-38). Additionally, Wang discloses a vehicle system for monitoring traffic and the individual vehicle in various scenarios including determining the heading and appropriate travel direction of a vehicle based on sensor data and mapping information (Wang [0021-022] [0030] [0106]). Even if wrong way travel is only explicitly stated in paragraph [0030] of the Wang reference, the ability to determine this condition similarly matches with the claimed invention presented.  As both of these systems relate to controlling a vehicle in various driving situations such as wrong way and acceptable wrong way driving, it would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the two vehicle systems in order to safely allow for the vehicle to perform driving operations based on gathered information, including weather information. Additionally, examiner interprets lane departure travel as a form of wrong way driving. For example, one of ordinary skill would recognize that on a two lane road, a lane departure warning would also serve as a wrong way warning. Similarly, Wang is generally concerned with warning a driver of spurious driving conditions (Wang [0087]) and as such one of ordinary skill would be motivated to look in all areas where spurious driving conditions are at issue in order to determine a solution. 


	Applicant additionally argues that the cited Konrardy reference fails to disclose limitations relating to traffic and weather evacuation status of a roadway and acceptable wrong way driving scenarios due to traffic or weather status. Specifically applicant argues that Konrardy fails to teach “a traffic or weather evacuation status of the roadway” and “wherein the vehicle position model is trained to determine an acceptable wrong way driving scenario when the second information indicates a temporarily acceptable wrong way travel due to the traffic or weather evacuation status of the roadway”. However, Konrardy discloses an emergency condition that allows for wrong way driving on a roadway (Konrardy col. 49-50 lines 39-2) wherein the autonomous driving controls are based on weather or traffic conditions (Konrardy col. 51 lines 8-38). Additionally, emergency conditions in Konrardy include environmental data associated with construction, flooding, debris, visibility, traffic direction from emergency personnel, accidents, and other anomalies (Konrardy col. 22-23 lines 59-26) as well as accidents, medical emergencies, incapacitation, threats to safety, or other situations (Konrardy col. 46 lines 48-62). For these reasons, the previous rejections relating to these limitations are maintained. 

Claim Rejections - 35 USC § 112


	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1, 4-9, and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites the limitation “having details at least as precise as lane lines of a roadway” without describing what measurement standards are “at least as precise” making it unclear on how the measurement is at least precise. Examiner suggests rewording the limitation to state “maintain HD map data having details as precise as lane lines of a roadway” instead. 

	Claim 11 is rejected for similar reasons as those found above. 

	All dependent claims of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1, 4-5, 7, 9, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Pre-Granted Publication No. US 2021/0129864 A1 hereinafter “Wang”) in view of Konrardy et al. (US Patent No. US 10,156,848 B1 hereinafter “Konrardy”) and further in view of Ho et al. (US Pre-Granted Publication No. US 2019/0120640 A1 hereinafter “Ho”).

	Regarding claim 1 Wang discloses:

	A wrong way travel detection and control system for a vehicle, the system comprising: 
a set of perception sensor systems each configured to perceive a position of the vehicle relative to its environment; (Wang [0021-0022] [0105-0106] wherein cameras and various sensors are used to determine the environment around a car) …  and a controller configured to: receive first information from the set of perception sensor systems and the … map system; (Wang [0106] wherein the vehicle determines information of the environment and mapping system)  … generate a confidence score indicative of a likelihood that the vehicle is traveling in a wrong direction along the roadway (Wang [0029] [0030] wherein the vehicle sets a weight i.e. confidence to sensor based on accuracy and uses this information to determine the vehicle speeding, yielding, or going the wrong way) using a vehicle position model and both the received first …; (Wang [0106] wherein the vehicle determines information of the environment and mapping system) … compare the confidence score to a set of one or more thresholds; (Wang [0029] [0106] wherein the sensors are weighted based on accuracy i.e. a confidence score and thresholds based on expected information to control the vehicle) and based on the comparing, selectively control one or more operating parameters of the vehicle to remedy (Wang [0029] [0106] wherein the sensors are weighted based on accuracy i.e. a confidence score and thresholds based on expected information to control the vehicle) the wrong direction travel of the vehicle. (Wang [0106] wherein the information gathered by the vehicle can cause the vehicle to correct a trajectory i.e. remedy a wrong direction travel of the vehicle such as leaving a lane). 

	Wang does not appear to disclose

	a high definition (HD) map system that is distinct from the set of perception sensors 
and that is configured to maintain HD map data having details at least as precise as lane lines of a roadway; or receive different second information from a traffic services system indicative of a traffic or weather evacuation status of the roadway; or second information or wherein the vehicle position model is trained to determine an acceptable wrong way driving scenario when the second information indicates temporarily acceptable wrong way travel due to the traffic or weather evacuation status of the roadway; 

	However, in the same field of endeavor of vehicle controls Ho discloses:

	“a high definition (HD) map system that is distinct from the set of perception sensors 
and that is configured to maintain HD map data having details at least as precise as lane lines of a roadway;” (Ho [0114] [0155] wherein high definition lane level mapping is provided from the databases to vehicles)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the HD maps of Ho with the vehicle system of Wang because one of ordinary skill would have been motivated to make this modification in order to improve the accuracy of the navigation resulting in more efficient routing and accurate arrival times (Ho [0155]).

	Additionally, Wang and Ho do not appear to disclose 

	receive different second information from a traffic services system indicative of a traffic or weather evacuation status of the roadway; or second information or wherein the vehicle position model is trained to determine an acceptable wrong way driving scenario when the second information indicates temporarily acceptable wrong way travel due to the traffic or weather evacuation status of the roadway; 

	However, in the same field of endeavor of vehicle controls Konrardy discloses:

	“receive different second information from a traffic services system indicative of a traffic or weather evacuation status of the roadway;” (Konrardy col. 49-50 lines 39-2 col. 51 lines 13-38 wherein the system determines an emergency condition allowing wrong way travel based on weather conditions or traffic conditions) and “second information” (Konrardy col. 49-50 lines 39-2 col. 51 lines 13-38 wherein the system determines an emergency condition allowing wrong way travel based on weather conditions or traffic conditions) “wherein the vehicle position model is trained to determine an acceptable wrong way driving scenario when the second information indicates temporarily acceptable wrong way travel due to the traffic or weather evacuation status of the roadway;” (Konrardy col. 49-50 lines 39-2 col. 51 lines 13-38 wherein the system determines an emergency condition allowing wrong way travel based on weather conditions or traffic conditions). 

	  It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the wrong way travel of Konrardy with the vehicle system of Wang because one of ordinary skill would have been motivated to make this modification in order to safely allow for the vehicle to perform driving operations based on gathered information including weather information (Konrardy col. 49-50 lines 39-2, col. 36-37 lines 55-12). 

	Regarding claim 4 Wang in view of Ho and Konrardy discloses all of the limitations of claim 1 and Wang further discloses: 

	The system of claim 1, wherein the one or more thresholds each correspond to a different level or degree of the control of the one or more operating parameters of the vehicle. (Wang [0035] [0073] [0096] wherein the vehicle can be either assisted driving, semi-autonomous driving or self-driving based on sensed information).  

	Regarding claim 5 Wang in view of Ho and Konrardy discloses all of the limitations of claim 4 but Wang does not appear to further disclose:

	… wherein the controller is further configured to increase the level or degree of control of the one or more operating parameters of the vehicle while the wrong direction of travel of the vehicle continues.

	However, in the same field of endeavor of vehicle controls Konrardy discloses:

	“wherein the controller is further configured to increase the level or degree of control of the one or more operating parameters of the vehicle while the (Konrardy col. 50-51 lines 65-10 wherein the autonomous vehicle learns how to increase control of the vehicle based on previous and current operations) wrong direction of travel of the vehicle continues.” (Konrardy col. 49-50 lines 39-2 col 51 lines 13-38 wherein the vehicle is able to move in a wrong-way travel direction where appropriate).

	 It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the wrong way travel control of Konrardy with the vehicle system of Wang because one of ordinary skill would have been motivated to make this modification in order to safely allow for the vehicle to perform driving operations based on gathered information including weather information (Konrardy col. 50-51 lines 65-10, col. 36-37 lines 55-12).

	Regarding claim 7 Wang discloses all of the limitations of claim 1 and further discloses:

	The system of claim 1, wherein the set of perception sensors comprises at least one of a global navigation satellite system (GNSS) receiver, (Wang [0097] wherein the system includes global navigation satellite services) Page 16 of 21Attorney Ref. No. 711067US1a real-time kinematic (RTK) system, an inertial measurement unit (IMU), (Wang [0100] wherein the vehicle movement is measured by an IMU) a camera system, (Wang [0021-0022] [0106] wherein the vehicle includes cameras to monitor the environment) a light detection and ranging (LIDAR) system, (Wang [0092] wherein the vehicle sensors includes a LIDAR) and a radio detection and ranging (RADAR) system.  (Wang [0092] wherein the vehicle sensors includes a RADAR). 

	Regarding claim 9 Wang discloses:

	A wrong way travel detection and control method for a vehicle, the method comprising: receiving, by a controller of the vehicle, first information comprising: a perceived position of the vehicle relative to its environment from each of a set of perception sensor systems; (Wang [0021-0022] [0105-0106] wherein cameras and various sensors are used to determine the environment around a car) … a controller configured to: receive first information from the set of perception sensor systems and the … map system; (Wang [0106] wherein the vehicle determines information of the environment and mapping system) … generate a confidence score indicative of a likelihood that the vehicle is traveling in a wrong direction along the roadway (Wang [0029] [0030] wherein the vehicle sets a weight i.e. confidence to sensor based on accuracy and uses this information to determine the vehicle speeding, yielding, or going the wrong way) using a vehicle position model and both the received first … information; (Wang [0106] wherein the vehicle determines information of the environment and mapping system) … compare the confidence score to a set of one or more thresholds; (Wang [0029] [0106] wherein the sensors are weighted based on accuracy i.e. a confidence score and thresholds based on expected information to control the vehicle) and based on the comparing, selectively controlling, by the controller, one or more operating parameters of the vehicle to remedy (Wang [0029] [0106] wherein the sensors are weighted based on accuracy i.e. a confidence score and thresholds based on expected information to control the vehicle) the wrong direction travel of the vehicle.  (Wang [0106] wherein the information gathered by the vehicle can cause the vehicle to correct a trajectory i.e. remedy a wrong direction travel of the vehicle such as leaving a lane).  

	
	Wang does not appear to disclose

	a high definition (HD) map system that is distinct from the set of perception sensors 
and that is configured to maintain HD map data having details at least as precise as lane lines of a roadway; or receive different second information from a traffic services system indicative of a traffic or weather evacuation status of the roadway; or second information or wherein the vehicle position model is trained to determine an acceptable wrong way driving scenario when the second information indicates temporarily acceptable wrong way travel due to the traffic or weather evacuation status of the roadway; 

	However, in the same field of endeavor of vehicle controls Ho discloses:

	“a high definition (HD) map system that is distinct from the set of perception sensors 
and that is configured to maintain HD map data having details at least as precise as lane lines of a roadway;” (Ho [0114] [0155] wherein high definition lane level mapping is provided from the databases to vehicles)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the HD maps of Ho with the vehicle system of Wang because one of ordinary skill would have been motivated to make this modification in order to improve the accuracy of the navigation resulting in more efficient routing and accurate arrival times (Ho [0155]).

	Additionally, Wang and Ho do not appear to disclose 

	receive different second information from a traffic services system indicative of a traffic or weather evacuation status of the roadway; or second information or wherein the vehicle position model is trained to determine an acceptable wrong way driving scenario when the second information indicates temporarily acceptable wrong way travel due to the traffic or weather evacuation status of the roadway; 

	However, in the same field of endeavor of vehicle controls Konrardy discloses:

	“receive different second information from a traffic services system indicative of a traffic or weather evacuation status of the roadway;” (Konrardy col. 49-50 lines 39-2 col. 51 lines 13-38 wherein the system determines an emergency condition allowing wrong way travel based on weather conditions or traffic conditions) and “second information” (Konrardy col. 49-50 lines 39-2 col. 51 lines 13-38 wherein the system determines an emergency condition allowing wrong way travel based on weather conditions or traffic conditions) “wherein the vehicle position model is trained to determine an acceptable wrong way driving scenario when the second information indicates temporarily acceptable wrong way travel due to the traffic or weather evacuation status of the roadway;” (Konrardy col. 49-50 lines 39-2 col. 51 lines 13-38 wherein the system determines an emergency condition allowing wrong way travel based on weather conditions or traffic conditions). 

	  It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the wrong way travel of Konrardy with the vehicle system of Wang because one of ordinary skill would have been motivated to make this modification in order to safely allow for the vehicle to perform driving operations based on gathered information including weather information (Konrardy col. 49-50 lines 39-2, col. 36-37 lines 55-12). 


	Regarding claim 12 Wang in view of Ho and Konrardy discloses all of the limitations of claim 9 and further discloses:

	The method of claim 9, wherein the one or more thresholds each correspond to a different level or degree of the control of the one or more operating parameters of the vehicle.  (Wang [0035] [0073] [0096] wherein the vehicle can be either assisted driving, semi-autonomous driving or self-driving based on sensed information).  

	Regarding claim 13 Wang in view of Ho and Konrardy discloses all of the limitations of claim 12 but Wang does not appear to disclose:

	…increasing, by the controller, the level or degree of control of the one or more operating parameters of the vehicle while the wrong direction of travel of the vehicle continues.

	However, in the same field of endeavor of vehicle controls Konrardy discloses:

	“increasing, by the controller, the level or degree of control of the one or more operating parameters of the vehicle while the (Konrardy col. 50-51 lines 65-10 wherein the autonomous vehicle learns how to increase control of the vehicle based on previous and current operations) wrong direction of travel of the vehicle continues.” (Konrardy col. 49-50 lines 39-2 col 51 lines 13-38 wherein the vehicle is able to move in a wrong-way travel direction where appropriate).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the wrong way travel control of Konrardy with the vehicle system of Wang because one of ordinary skill would have been motivated to make this modification in order to safely allow for the vehicle to perform driving operations based on gathered information including weather information (Konrardy col. 50-51 lines 65-10, col. 36-37 lines 55-12).

	Regarding claim 15 Wang in view of Ho and Konrardy discloses all of the limitations of claim 9 and further discloses:

	The system of claim 9, wherein the set of perception sensors comprises at least one of a global navigation satellite system (GNSS) receiver, (Wang [0097] wherein the system includes global navigation satellite services) a real-time kinematic (RTK) system, an inertial measurement unit (IMU), (Wang [0100] wherein the vehicle movement is measured by an IMU) a Page 19 of 21Attorney Ref. No. 711067US1 camera system, (Wang [0021-0022] [0106] wherein the vehicle includes cameras to monitor the environment)  a light detection and ranging (LIDAR) system, (Wang [0092] wherein the vehicle sensors includes a LIDAR) and a radio detection and ranging (RADAR) system. (Wang [0092] wherein the vehicle sensors includes a RADAR).

	Claims 6, 8, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Ho and Konrardy as applied to claims 1 and 9 above, further in view of Sonalker et al. (US Pre-Granted Publication No. US 2019/0212737 A1 hereinafter “Sonalker”).

	Regarding claim 6 Wang in view of Ho and Konrardy discloses all of the limitations of claim 1 and further discloses:

	The system of claim 1, wherein the one or more operating parameters of the vehicle include (i) at least one of audible, visual, and haptic driver notifications, (Wang [0117] wherein an audible alert, visual alert, or haptic alert is present) (ii) at least one of automated steering and braking of the vehicle, and (Wang [0096] wherein the vehicle can be autonomously controlled based on sensed information) … 

	Wang does not appear to disclose:

	(iii) full shutdown of the vehicle.

	However, in the same field of endeavor of vehicle controls Sonalker discloses:

	“(iii) full shutdown of the vehicle.” (Sonalker [0029] wherein the vehicle is capable of coming to a full stop based on vehicle parameters).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the full shutdown of Sonalker with the vehicle system of Wang because one of ordinary skill would have been motivated to make this modification in order to allow for risk mitigation in the form of avoiding obstacles and coming to a full stop during autonomous operation (Sonalker [0029]). 

	Regarding claim 8 Wang in view of Ho and Konrardy discloses all of the limitations of claim 1 and Wang further discloses:

	The system of claim 1, wherein the set of perception sensors comprises a global navigation satellite system (GNSS) receiver, (Wang [0097] wherein the system includes global navigation satellite services) … an inertial measurement unit (IMU), (Wang [0100] wherein the vehicle movement is measured by an IMU) a camera system, (Wang [0021-0022] [0106] wherein the vehicle includes cameras to monitor the environment) a light detection and ranging (LIDAR) system, (Wang [0092] wherein the vehicle sensors includes a LIDAR) and a radio detection and ranging (RADAR) system.  (Wang [0092] wherein the vehicle sensors includes a RADAR). 

	Wang does not appear to disclose:

	a real-time kinematic (RTK) system 

	However, in the same field of endeavor of vehicle controls Sonalker discloses:

	“a real-time kinematic (RTK) system” (Sonalker [0055] wherein the vehicle system connects to an RTK navigation information)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the RTK of Sonalker with the vehicle system of Wang because one of ordinary skill would have been motivated to make this modification in order to accurately determine a location of a vehicle and mobile device combination during operation of the vehicle (Sonalker [0055] [0120]).

	Regarding claim 14 Wang in view of Ho and Konrardy discloses all of the limitations of claim 9 and further discloses:

	 The method of claim 9, wherein the one or more operating parameters of the vehicle include (i) at least one of audible, visual, and haptic driver notifications, (Wang [0117] wherein an audible alert, visual alert, or haptic alert is present) (ii) at least one of automated steering and braking of the vehicle, and (Wang [0096] wherein the vehicle can be autonomously controlled based on sensed information) …

	Wang does not appear to disclose:

	(iii) full shutdown of the vehicle.  

	However, in the same field of endeavor of vehicle controls Sonalker discloses:

	“(iii) full shutdown of the vehicle.” (Sonalker [0029] wherein the vehicle is capable of coming to a full stop based on vehicle parameters).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the full shutdown of Sonalker with the vehicle system of Wang because one of ordinary skill would have been motivated to make this modification in order to allow for risk mitigation in the form of avoiding obstacles and coming to a full stop during autonomous operation (Sonalker [0029]). 

	Regarding claim 16 Wang in view of Ho and Konrardy discloses all of the limitations of claim 9 and further discloses:

	The method of claim 9, wherein the set of perception sensors comprises a global navigation satellite system (GNSS) receiver, (Wang [0097] wherein the system includes global navigation satellite services) … an inertial measurement unit (IMU), (Wang [0100] wherein the vehicle movement is measured by an IMU) a camera system, (Wang [0021-0022] [0106] wherein the vehicle includes cameras to monitor the environment) a light detection and ranging (LIDAR) system, (Wang [0092] wherein the vehicle sensors includes a LIDAR) and a radio detection and ranging (RADAR) system.  (Wang [0092] wherein the vehicle sensors includes a RADAR). 

	Wang does not appear to disclose:

	a real-time kinematic (RTK) system 

	However, in the same field of endeavor of vehicle controls Sonalker discloses:

	“a real-time kinematic (RTK) system” (Sonalker [0055] wherein the vehicle system connects to an RTK navigation information)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the RTK of Sonalker with the vehicle system of Wang because one of ordinary skill would have been motivated to make this modification in order to accurately determine a location of a vehicle and mobile device combination during operation of the vehicle (Sonalker [0055] [0120]).

	Claims 2-3 and 10-11 were cancelled and therefore not examined on their merits. 

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200096359 A1 discloses a lane change and lane marking HD map for a vehicle with wrong way driving warnings 
US 20200210696 A1 discloses wrong way sensing and a HD map for a vehicle with lane markings
US 10955855 B1 discloses a high definition map for a vehicle with car and bike lanes 

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664